Citation Nr: 0503556	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for Hodgkin's disease, 
including as due to exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to July 1993.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The veteran 
requested a hearing before a Veterans Law Judge at the RO.  
Such hearing was scheduled in April 2004, but the veteran 
failed to report.  


FINDING OF FACT

Hodgkin's disease was not manifested in service or in the 
first year following the veteran's discharge from active 
duty, and there is no competent evidence relating such 
disease to the veteran's active service or to exposure to 
ionizing radiation therein.


CONCLUSION OF LAW

Service connection for Hodgkin's disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  
The claim was considered on the merits.  The appellant was 
advised of VA's duties to notify and assist in the 
development of the claim.  A letter from the RO in October 
2002 (prior to the initial decision on appeal) informed him 
of the VCAA, of his and VA's responsibilities in claims 
development, and of the type of evidence that was needed to 
establish this claim.  The January 2003 RO decision, a July 
2003 VA letter, and the September 2003 statement of the case 
(SOC), all notified the appellant of applicable laws and 
regulations, of what the evidence showed, and why service 
connection was not granted.  Regarding notice content, while 
the appellant was not advised verbatim to submit everything 
he had pertinent to his claim, the VA correspondence and the 
SOC specifically advised him of the type of evidence he 
needed to submit, asked him to assist in obtaining any 
outstanding medical records, and specifically asked him to 
identify any other evidence or information to support the 
claim.  Taken together, these notices were equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  Finally, in July 2003 the veteran indicated he 
had nothing further to submit.  Any additional notice in this 
regard would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records, records showing radiation exposure in service, and 
postservice records of medical treatment at the Albuquerque 
VA Medical Center (VAMC).  The veteran has not identified any 
additional pertinent evidence, and, in July 2003, he 
submitted a statement indicating that all of his medical 
records were at the VAMC in Albuquerque, NM.  VA initially 
arranged for an examination in this matter in October 2002; 
the examination was then cancelled as not indicated.  The 
veteran was scheduled for a Travel Board Hearing in April 
2004, but failed to report.  There is nothing further for VA 
to do to assist him.  VA's notice and assistance obligations 
are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

Service medical records show no complaints or findings 
indicative of Hodgkin's disease.  The veteran's July 1993 
report of examination at separation noted submarine duty.  
Occupational exposure to ionizing radiation was noted on the 
veteran's 1993 report of medical history.  Radiation exposure 
in service documented on DD Form 1141 as of July 1993 was 
000.015 REM for the veteran's entire period of service.  

Postservice VA records show that the veteran was seen in 
March 2002 with complaints of right armpit and left shoulder 
pain.  Lymphoma was diagnosed in March 2002.  A June 2002 
excisional biopsy of the lymph node in the left side of the 
neck revealed Hodgkin's disease of the nodular sclerosing 
type.

In September 2002, the veteran submitted a claim seeking 
service connection for Hodgkin's disease, which he related to 
exposure to radioactive materials in service.  

A September 2002 VA outpatient treatment record shows that 
the veteran requested assistance applying for service 
connection for lymphoma based on exposure to ionizing 
radiation while serving on submarines with the Navy.  

A June 2003 VA outpatient treatment record notes that the 
excision biopsy revealed classical Hodgkin's disease, nodular 
sclerosing type.  Subsequent records dated through August 
2003 show that the veteran underwent chemotherapy for 
Hodgkin's disease.  

III.  Analysis

The veteran contends that he developed Hodgkin's disease due 
to in-service exposure to radiation.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
and Hodgkin's disease becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods. See Davis v. Brown, 10 Vet. App. 209 
(1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic disease" may be service connected 
provided certain conditions are met.  38 C.F.R. § 3.311.  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Here, the veteran has a particular lymphoma that has 
conclusively been diagnosed as Hodgkin's disease.  This 
diagnosis is not in dispute.  Hodgkin's lymphoma is not among 
the types of cancer listed at 38 C.F.R. § 3.309(d)(2) that 
are presumptively service-connected if in radiation-exposed 
veterans.  While lymphomas are listed, Hodgkin's disease is 
specifically excluded at 38 C.F.R. § 3.309(d)(2)(x).  Hence 
the veteran's Hodgkin's may not be presumptively service 
connected under 38 C.F.R. § 3.309(b).

A "radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: All forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non- malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease (emphasis 
added), prostrate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  While VA may consider a claim under the 
provisions of this section even when that claim is based on a 
disease other than one of those listed in paragraph (b)(2), 
VA may only do so "provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease."  38 C.F.R. § 
3.311(b)(4).  In this case, no evidence has been submitted or 
cited that would indicate Hodgkin's disease is a radiogenic 
disease.  Consequently, service connection on this basis, 
likewise, is not warranted.

The veteran may also establish service connection for 
Hodgkin's disease on a direct basis with medical evidence 
that the condition is etiologically related to radiation 
exposure in service, or to some other aspect of service.  See 
Combee, supra; 38 C.F.R. § 3.303(d).  While the DD Form 1141 
shows some exposure to radiation during service, there is no 
medical evidence linking the veteran's Hodgkin's disease to 
that exposure.  The medical evidence of record also does not 
otherwise relate the veteran's Hodgkin's disease to his 
active service.  Hodgkin's disease was not manifested in 
service and was not manifested until a number of years 
following the veteran's  discharge from service.  No 
treatment records contains any medical opinion suggesting a 
causal relationship between the veteran's Hodgkin's disease 
and any aspect of his active service.  The only link between 
the veteran's Hodgkin's disease and his service is in the 
veteran's statements.  As a layperson, lacking in medical 
training and expertise, he is not competent to address issues 
that require expert medical opinions (here specifically the 
etiology of his Hodgkin's).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).

The preponderance of the evidence is against a finding that 
the veteran's Hodgkin's disease is related to his active 
service or to any exposure to ionizing radiation therein.  
Hence, the claim must be denied.



ORDER

Service connection for Hodgkin's disease is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


